Exhibit 99.1 PRESSRELEASE www.HelixESG.com Helix Energy Solutions Group, Inc. ·400 N. Sam Houston Parkway E., Suite 400·Houston, TX77060-3500· 281-618-0400·fax: 281-618-0505 For Immediate Release10-014 Date:October 27, 2010Contact:Tony Tripodo (Chief Financial Officer) Helix Reports Third Quarter 2010 Results HOUSTON, TX – Helix Energy Solutions Group, Inc. (NYSE: HLX) reported net income of $26.2 million, or $0.25 per diluted share, for the third quarter of 2010 compared with net income of $3.9 million, or $0.04 per diluted share, for the same period in 2009, and a net loss of $85.6 million, or $(0.82) per diluted share, in the second quarter of 2010.The net loss for the nine months ended September 30, 2010 was $77.3 million, or $(0.74) per diluted share, compared with net income of $157.6 million, or $1.48 per diluted share, for the nine months ended September 30, 2009. Owen Kratz, President and Chief Executive Officer of Helix, stated, “Our third quarter operating results reflected a sharp increase in revenues, which led to a marked improvement in bottom line results. High vessel utilization, combined with the deployment of the Helix Producer I (“HP I”) for Macondo spill containment, more than offset losses incurred on first-time jobs performed by our two newest vessels, the Caesar and the Normand Clough. Furthermore, as we noted in our recent press release, we commenced production in our Phoenix field last week. This marks a major milestone for Helix: a journey that began with the acquisition of the Typhoon field in 2006 after destruction of the infrastructure caused by Hurricane Rita and our subsequent construction of the HP I. It is also worth noting that we generated a fair amount of free cash flow during the quarter as our total liquidity increased to nearly $700 million at September 30, 2010.” Second quarter 2010 results included the following items on a pre-tax basis: · Non-cash impairment charges of $159.9 million reflecting a reduction in carrying values of oil and gas properties following reductions of reserve estimates primarily associated with reassessment of certain fields’ economics. The net impact of the impairments in the second quarter, after income taxes, was $1.00 per diluted share. Third quarter 2009 results included the following items on a pre-tax basis: · A $17.9 million gain from sale of 23.2 million shares of Cal Dive common stock. · A $10.4 million charge associated with a weather derivative contract entered into in July 2009 to mitigate against possible losses during the 2009 hurricane season. The net impact of these items in the third quarter of 2009, after income taxes, was $0.07 per diluted share. * Summary of Results (1) (2) (in thousands, except per share amounts and percentages, unaudited) Quarter Ended Nine Months Ended September 30 June 30 September 30 Revenues $ Gross Profit (Loss): Operating (3) $ 22
